Citation Nr: 0827448	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-34 491	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to 16 September 1996 
for the grant of service connection for a post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1971 to February 
1973.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2004 rating action that assigned 16 September 
1996 as the effective date of the grant of service connection 
for PTSD; the veteran appeals the effective date of the 
grant, claiming an earlier effective date.

In May 2008, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO.  In 
August 2008, the undersigned VLJ granted the veteran's 
representative's motion, made at the May 2008 Board hearing, 
to advance this appeal on the Board's docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  By decision of June 1987, the Board denied service 
connection for PTSD.

3.  On 13 August 1991, the RO received the veteran's 
application to reopen the claim for service connection for 
PTSD.

4.  By letter of March 1992, the RO notified the veteran of a 
February 1992 rating action that denied service connection 
for PTSD.

5.  In February 1993, the veteran filed a Notice of 
Disagreement with the denial of service connection for PTSD.

6.  In June 1993, the RO issued a Statement of the Case.

7.  By rating action of August 1993, the RO confirmed and 
continued the denial of service connection for PTSD.

8.  In August 1993, the RO issued a Supplemental Statement of 
the Case.

9.  The statement received by the RO in October 1993 wherein 
the veteran identified service connection for PTSD as the 
benefit sought on appeal may be reasonably construed as a 
Substantive Appeal.


CONCLUSION OF LAW

As a timely appeal was perfected, an effective date of 13 
August 1991 for the grant of service connection for PTSD is 
warranted.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 3.400, 20.200, 20.202, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim on appeal, 
the Board finds that all notification and development action 
needed to render a fair decision in this case has been 
accomplished.

II.  Analysis

Under the applicable criteria, the Board shall not entertain 
an application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108.  An appeal consists of a timely 
filed Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case (SOC) has been furnished, a timely-
filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.

A veteran's Substantive Appeal perfects the appeal to the 
Board, and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A Substantive Appeal 
consists of a properly-completed VA Form 9 (Appeal to Board 
of Veterans Appeals) or other correspondence containing the 
necessary information.  If the SOC addresses several issues, 
the Substantive Appeal must either indicate that the appeal 
is being perfected as to all of those issues, or must 
specifically identify the issues appealed.  The Board will 
construe an appellant's arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal. 
Proper completion and filing of a Substantive Appeal are the 
last actions an appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the     1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.    
38 U.S.C.A. § 7105; 38 C.F.R.                    § 20.302(b).

Where a Supplemental SOC (SSOC) is furnished, a period of 60 
days from the date of mailing of the SSOC will be allowed for 
response.  The date of mailing of the SSOC will be presumed 
to be the same as the date of the SSOC for purposes of 
determining whether a response has been timely filed.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(c).

The effective date of a grant of service connection based on 
new and material evidence received after a final disallowance 
of a claim, or based on a reopened claim, shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r).

In this case, the Board denied service connection for PTSD by 
decision of June 1987.  On 13 August 1991, the RO received 
the veteran's application to reopen the claim for service 
connection.  PTSD was diagnosed on January 1992 VA 
psychiatric examination.  By letter of March 1992, the RO 
notified the veteran of a February 1992 rating action that 
denied service connection for PTSD.  In February 1993, the 
veteran filed a NOD with the denial of service connection for 
PTSD, wherein he also requested a Board hearing at the RO.  
In June 1993, the RO issued a SOC along with a cover letter 
that notified the veteran that he had to file an additional 
statement or "Substantive Appeal" to perfect his appeal.  
By rating action of August 1993, the RO confirmed and 
continued the denial of service connection for PTSD, and 
issued a SSOC later that month, along with a cover letter on           
16 August 1993 that notified the veteran that he had to file 
a Substantive Appeal or equivalent statement or a request for 
an extension of the time limit within 60 days before his case 
could be prepared for consideration by the Board.  

In a statement received by the RO on 5 October 1993, the 
veteran requested a      60-day extension to obtain 
additional evidence in support of his claim on appeal, 
identified as service connection for PTSD.  By letter 
subsequently in October 1993, the RO notified the veteran 
that he had been granted an additional 60 days to submit 
additional evidence.  The Board finds that the veteran's 
October 1993 statement may be reasonably construed as a 
timely-filed Substantive Appeal, and that the proper 
effective date for the grant of service connection for PTSD 
thus is 13 August 1991, the date of his reopened claim for 
that benefit.  

By letter of January 1994, the RO notified the veteran that a 
requested Board hearing had been scheduled for him at the RO 
for a date in February.  The Board VLJ who was to have 
conducted the hearing noted on the record copy of the notice 
letter in the claims folder that the veteran failed to report 
for the February 1994 hearing.  However, at this point in the 
appellate process, this case should have been returned to the 
Board for a decision in the claim for service connection for 
PTSD. 

For the foregoing reasons, the Board finds that the evidence 
supports the assignment of 13 August 1991 as the effective 
date of the grant of service connection for PTSD.


ORDER

An effective date of 13 August 1991 for the grant of service 
connection for PTSD is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


